NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEPH S. GIUNTA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-1624
                                   )
GIOVANNA GIUNTA,                   )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Carl A. Morgan, Jacksonville, for
Appellant.

Giovanna Giunta, Port Washington, New
York, pro se.



PER CURIAM.

              Affirmed.




SILBERMAN, BLACK, and ATKINSON, JJ., Concur.